ORDER
The Disciplinary Review Board on August 28,1998, having filed with the Court its decision concluding that LUBA ANNENKO of HADDON HEIGHTS, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to communicate with a client); and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Board having further concluded that prior to reinstatement, respondent should be required to submit proof that she is fit to practice law and that she is in full compliance with the recordkeeping requirements of Rule 1:21-6;
And good cause appearing;
It is ORDERED that LUBA ANNENKO is suspended from the practice of law for a period of three months, and until further Order of the Court, effective December 15,1998; and it is further
ORDERED that prior reinstatement to practice, respondent shall demonstrate by competent medical proof that she is fit to practice law; and it is further
*442ORDERED that together with any application for reinstatement to practice, respondent shall submit a certification by a certified publie accountant approved by the Office of Attorney Ethics that respondent is in full compliance with the recordkeep-ing requirements of Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.